Citation Nr: 1436747	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to October 1955 and from January 1956 to January 1960. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, the Commonwealth of Puerto Rico.  

In May 2010, the Veteran withdrew his prior request for a Board hearing. 

The Veteran's claim was remanded by the Board in June 2012, May 2013, September 2013, and January 2014.  In January 2014, the Board remanded the case for additional evidentiary development.  The RO continued its previous denial in a June 2014 supplemental statement of the case, and the case has been returned to the Board for further appellate proceedings.  

The Board notes that the Veteran originally submitted his claim for entitlement to service connection for arthritis, and the RO and Board has construed this claim as one for entitlement to service for a lumbar spine disability in statements of the case, supplemental statements of the case, and Board decisions.  The Veteran has had every opportunity to clarify if he intended to claim for entitlement to service connection for a cervical spine disability, and he has not done so.  The Board also notes that the Veteran is represented by a trusted service organization.  Because there is no indication that the Veteran intended to claim for service connection for a cervical spine disability, the Board has not broadened the claim.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2013).
FINDING OF FACT

A lumbar spine disability was not shown in service or within one year after separation from service, the Veteran's lumbar spine disability is not etiologically related to service, nor is it proximately due to or a result of CAD.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not secondary to service-connected CAD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In January 2014, the Board remanded the claim and directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's 1995 surgery for the service-connected coronary artery disease (CAD) caused or aggravated the Veteran's lumbar spine disability.  In May 2014, the Veteran was afforded a VA examination, and the examiner provided the requested opinion and supported the opinion with adequate rationale.  The Veteran's claim was readjudicated in a June 2014 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in April 2009, in which the Veteran was notified of how to substantiate his claim for service connection, to include on a secondary basis, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded VA medical examinations in August 2009, November 2012, and May 2014.  Also, VA medical opinions were obtained in June 2013 and October 2013.  The examiners conducted examinations and the examinations, together with the medical opinions, provide sufficient information such that the Board can render an informed decision.  The Board acknowledges that the Veteran, through his representative, argues that the May 2014 examination is inadequate because the examiner, while noting that the Veteran reported an onset in the 1960s, allegedly speculates without supporting explanation that the back problems are a result of natural aging.  The Veteran, through his representative, also argues that the examination is inadequate as there is allegedly no discussion regarding aggravation.  See June 2014 Representative brief.  However, the May 2014 examiner clearly provided rationale to support his opinion that CAD and CAD surgery did not cause or aggravate the Veteran's lumbar spine disability, and the rationale is based on the evidence, a review of the Veteran's history, and the examiner's medical expertise and training.  The VA examinations together with the VA medical opinions provide sufficient information such that the Board can render a determination as to service connection, and the Board finds that the VA examinations are adequate.  

The Board acknowledges that attempts have been made to obtain records from the Social Security Administration (SSA) pertaining to the Veteran's receipt of Social Security disability benefits.  In September 2012, the SSA submitted a response that the Veteran's SSA records have been destroyed.  The Board notes that the RO has provided notice to the Veteran as to the unavailability of the SSA records pursuant to 38 C.F.R. § 3.159(e), to include a request for the Veteran to submit these records.    See October 2012 VA correspondence.  No such records from the Veteran have been received.  

The Board notes that the Veteran has submitted private treatment records, lay statements, and service treatment records in support of his claim.  Further, the Veteran has been accorded ample opportunity to present evidence to support his claim and he has done so.  Because is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.


Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran first contended that his lumbar spine disability is secondary to his service-connected appendectomy scar (diagnosed in-service as appendectomy with peritonitis).  See e.g., February 2009 claim; October 2009 Veteran statement (translation).  Then, the Veteran stated that his lumbar spine disability "took place" during service.  See November 2010 Veteran statement (translation).  The Veteran then contended that his back pain had its initial onset while he was on active duty, and it gradually worsened to the current severity.  See June 2014 representative brief.

The service treatment records show that the Veteran underwent an appendectomy and was diagnosed with peritonitis in service.  See e.g., June 1969 service treatment record.    

A December 1975 private treatment note from Dr. O. states that he treated the Veteran from November 1968 to May 1969.  Dr. O. noted the Veteran's in-service appendicitis with peritonitis.  Dr. O. did not note any history of lumbar spine disability.  

On VA examination in August 2009, the Veteran complained of low back pain, which the Veteran reported as arthritis.  The Veteran reported that the date of onset of symptoms was in 1958.  The Veteran contended that his low back pain is secondary to his service-connected appendectomy scar.  The examiner noted that there was no history of trauma to the spine and that the August 2009 x-ray report showed multilevel degenerative spondylotic and osteochondral changes.  The examiner diagnosed the Veteran with lumbar spondylosis, lumbar muscle spasm, lumbar myositis, and lumbar degenerative disc disease.  The examiner opined that the low back disability is not caused by or a result of the service-connected appendectomy scar.  The examiner stated that the low back disability is secondary to the aging process.  

On VA examination in September 2010 for aid and attendance and housebound special monthly compensation, the examiner diagnosed the Veteran with multilevel degenerative changes of the thoracolumbar spine.  

On VA examination in November 2012, the examiner opined that the lumbar spine disability was less likely than not related to service.  The examiner noted that the case file does not show evidence of any complaints, treatments, or diagnosis for any back conditions during service or within year after service.  The examiner diagnosed the Veteran with lumbar discogenic disease, with a date of diagnosis in 2009.  The Veteran reported that he had heart surgery in 1995.  The Veteran reported that after the heart surgery he began suffering from back pain.  The examiner noted that the Veteran does not have any scars (surgical or otherwise) related to the back disability or to the treatment of the back disability.  

A June 2013 VA medical opinion stated that the Veteran's lumbar spine disability is less likely than not proximately due to or the result of the Veteran's service-connected CAD.  The examiner stated that "the medical literature does not support that an etiologically link exists between coronary artery disease and degenerative arthritis of the lumbar spine."

An October 2013 VA medical opinion stated that the Veteran's claimed lumbar spine disability is less likely than not proximately due to or the result of the Veteran's service-connected CAD and surgery for CAD.  The examiner stated that lumbar spondylosis is an aging condition, not related to any cardiological disease, and the same applies for the rest of his service-connected conditions of eczema, brain syndrome, or scars.  

On VA examination in May 2014, the Veteran complained of lower back pain since approximately the 1960s.  The Veteran also reported that he had open heart surgery in 1996.  The examiner opined that the Veteran's lumbar spine degenerative changes are less likely than not proximately due to or the result of the Veteran's service-connected CAD and surgery for CAD.  The examiner noted that by history the Veteran states that he has had back problems dating back to the 1960s (prior to CAD surgery in 1995).  The examiner stated that CAD and CAD surgery do not cause, produce or induce lumbar degenerative disc disease and degenerative joint disease.  The examiner opined that these conditions are at least as likely due to the Veteran's natural process of aging.  The examiner also noted, "There is no physical examination evidence or medical record evidence [that] his lumbar DDD, DJD were aggravated by his CAD or CAD surgery."  

The Board has considered the Veteran's and others' lay statements and acknowledges that they are competent to provide evidence as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the determination as to the etiology of a lumbar spine disability is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Because the record does not reflect that the Veteran has specialized medical training in the field of orthopedics, the Veteran is not competent to determine that his lumbar spine disability is related to service, to include as secondary to a service-connected disability.  

Having considered the Veteran's statements as to his symptoms and observations, the Board finds that the opinions rendered by the medical professionals in this case are of significant probative value, as they have the requisite knowledge, experience, and training to render opinions regarding the etiology of the Veteran's lumbar spine disability.  Therefore, the medical evidence outweighs the Veteran's contention that his lumbar spine disability is related to service, to include as secondary to a service-connected disability.

First, the preponderance of the evidence is against the claim that presumptive service connection for a lumbar spine disability is warranted.  The Board acknowledges that the Veteran has reported that his back had its initial onset in service.  See e.g., June 2014 Representative brief.  However, the Board notes that the Veteran's statements regarding onset of symptomatology have been inconsistent.  The Veteran originally alleged that the lumbar spine disability is secondary to the service-connected appendectomy.  Then, the Veteran reported to the reported that the date of onset of symptoms was in 1958.  See August 2009 VA examination.  Then, the Veteran reported that his low back pain began after his 1995 open heart surgery.  See November 2012 VA examination.  Then, the Veteran reported lower back pain since approximately the 1960s.  See May 2014 VA examination.  The Board notes that the medical evidence of record shows that the Veteran has a history of pervasive memory difficulties.  See e.g., February 1996 VA neuropsychology record.  The Board also notes that the Veteran has submitted many claims for service connection since April 1969, to include claims for service connection as secondary to his service-connected appendectomy, but he did not submit a claim for service connection for his lumbar spine disability until February 2009.  See e.g., April 1969 and October 1978 claims; January 1977 Veteran statement.  

In addition to the Veteran's inconsistent statements regarding the onset of symptomatology, the medical evidence does not support a finding that a lumbar spine disability manifested in service or within the first post-service year.  The service treatment records show no evidence of a low back disability.  For example, the October 1955 examination performed upon separation from the Veteran's first period of active service and the January 1960 examination performed upon separation from the Veteran's second period of active service noted no low back defect, and the Veteran denied joint pain, arthritis, or other back problems in the October 1955 and January 1960 reports of medical history.  Further, there is no medical evidence that indicates the Veteran complained of or was treated for low back pain until decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  For these reasons, the Board finds that the Veteran is an unreliable historian and the contention that his low back pain began in service or within one year after service is not credible.    

The Board acknowledges the Veteran's argument that because he has had recurrent low back pain that began in service, service connection for a lumbar spine disability is warranted.  First, however, pain by itself is not a disability.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999).  Therefore, service connection is not warranted for pain alone.  Second, as discussed above, the Board finds that the Veteran's report that his back pain began in service or within one year after service is not credible.  Third, there is no medical evidence to support a finding that the Veteran's lumbar spine disability manifested in service or within one year after separation from service.  For these reasons, the preponderance of the evidence is against a finding that the Veteran's current lumbar spine disability manifested in service or within the first post-service year, and the Veteran is not entitled to the presumption of service connection under 38 C.F.R. § 3.303(b).  

Second, the preponderance of the evidence is against the claim for service connection on a direct basis.  Though there is a current diagnosis of a lumbar spine disability, there is no medical evidence or lay allegation of any event, injury, or disease in service involving the low back.  Thus, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is not met.  

Even if the Board concedes the existence of an in-service incurrence or aggravation of a low back disease or injury, the preponderance of the evidence is against a finding that the lumbar spine disability is related to service.  There is no competent evidence to show that the Veteran's lumbar spine disability is related to service.  Indeed, the VA medical opinions show that the Veteran's lumbar spine disability is a result of the natural aging process.  Accordingly, the third, Shedden element, a causal relationship between the present disability and a disease or injury in service, is not met.  Because all three Shedden elements have not been met, service connection for a lumbar spine disability on a direct basis is not warranted.  38 C.F.R. § 3.303. 

Third, the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability is secondary to service-connected CAD.  Though the Veteran reported that his back pain began after the 1995 surgery for CAD, there is no medical evidence to show that the lumbar spine disability is in any way related to the Veteran's CAD.  Indeed, the medical evidence shows that the Veteran's lumbar spine disability is a result of the aging process, and that there is no relationship between the Veteran's lumbar spine disability and CAD, to include surgery for CAD.  Further, there is no medical evidence to show that CAD aggravated the lumbar spine disability in any way.  See e.g., May 2014 VA examination.  For these reasons, the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability is proximately due to or a result of the Veteran's CAD.

The Board acknowledges that the Veteran first contended that his lumbar spine disability is secondary to his in-service appendectomy with peritonitis (service-connected as appendectomy scar).  As discussed above, the Veteran is not competent to determine whether the lumbar spine disability is etiologically related to a service-connected disability.  Indeed, there is no medical evidence showing that the Veteran's lumbar spine disability is in any way related to the service-connected appendectomy with periodontitis.  The Board notes that the claim on appeal was submitted in conjunction with claims for service connection for "stomach, nervous condition, heart condition, post-surgery scars, [and] high blood pressure" as secondary to peritonitis.  See February 2009 claim.  The Board "is not obligated to consider 'all possible' substantive theories of recovery" and "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory."  Robinson v. Peake, 557 F.3d 1355, 1361 (2009).  Nevertheless, the Board again notes that the medical evidence shows that the Veteran's lumbar spine disability is secondary to the aging process, and there is no competent evidence to show that the Veteran's appendectomy scar caused or aggravated the Veteran's lumbar spine disability.  Because there is no competent indication that the Veteran's lumbar spine disability is proximately due to or the result of a service-connected disability, service connection for a lumbar spine disability on a secondary basis is not warranted.  38 C.F.R. § 3.310.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability.  Therefore, the claim on appeal is denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected CAD, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


